81 N.Y.2d 870 (1993)
The People of the State of New York, Respondent,
v.
James Sibley, Appellant.
Court of Appeals of the State of New York.
Decided March 30, 1993.
Feldman & Feldman, Hauppauge (Steven A. Feldman of counsel), for appellant.
William V. Grady, District Attorney of Dutchess County, Poughkeepsie (Bridget Rahilly Steller of counsel), for respondent.
Concur: Chief Judge KAYE and Judges SIMONS, TITONE, HANCOCK, JR., BELLACOSA and SMITH.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order modified by vacating the sentence of probation under Superior Court Information 3/90 and remitting the case to County Court, Dutchess County, for resentencing and, as so modified, affirmed. The initial sentence of probation under Superior Court Information 3/90 was unauthorized (see, People v Cerilli, 80 N.Y.2d 1016).